Case 2:21-cv-00120-JLB-NPM Document 10 Filed 04/13/21 Page 1 of 1 PageID 62




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

DENITA NICOLAS and HARRISSON
NICOLAS,

             Plaintiffs,

v.                                              Case No. 2:21-cv-120-JLB-NPM

ALEJANDRO MAYORKAS, Secretary,
Department of Homeland Security; and
TRACY RENAUD, Acting Director, U.S.
Citizenship and Immigration Services

             Defendants.
                                       /

                                     ORDER

      Plaintiffs have filed a notice of voluntary dismissal under Federal Rule of

Civil Procedure 41(a)(1)(A)(i). (Doc. 9.) The notice is self-executing. See Matthews

v. Gaither, 902 F.2d 877, 880 (11th Cir. 1990) (per curiam). The Clerk is directed to

terminate any pending deadlines and close the file.

      ORDERED in Fort Myers, Florida, on April 13, 2021.
